United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2411
                                     ___________

Marie Grace Gordon,                       *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Proctor & Gamble,                         *    [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: October 7, 1998

                                Filed: November 2, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        Marie Grace Gordon alleged that she fell at a PharMor pharmacy store after
liquid from a Dawn dishwashing detergent bottle, which had been placed upside down
in a grocery bag by a cashier, leaked onto the floor. Gordon brought a products
liability suit against Proctor & Gamble Distributing Company, the manufacturers of
Dawn dishwashing liquid. Gordon then sought to disqualify Proctor & Gamble&s
attorney because she practiced at the same firm as an attorney whom Gordon had
initially contacted about her suit, who had said at the outset that he could not take the
case. The district court1 granted Proctor & Gamble&s motion to dismiss under Federal
Rule Civil Procedure 12(b)(6) and denied as moot Gordon&s motion to disqualify
Proctor & Gamble&s attorney. Gordon appeals.

      Upon a review of the record and the parties& briefs, we conclude that the
dismissal of Gordon&s complaint was warranted. We also affirm the denial of Gordon&s
motion to disqualify Proctor & Gamble&s attorney.

      The judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                         -2-